UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):September 12, DRIVER PASSPORT INC. (Name of small business issuer in it charter) North Dakota 000-52333 20-3955577 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1168 12th Street N.E Grand Forks, ND 58201 (Address of principal executive offices and zip code) 800-743-1824 Issuer's telephone number: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement. On September 12, 2008, Driver Passport, Inc. (“DP”) and Inca Block International
